DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 11/10/22 have been received. Claims 1, 5-7, 9-13, 15, and 16 have been amended. Claims 16-20 have been withdrawn. 
Drawings
3.	The objection to the drawings is withdrawn because the Applicant amended the specification.
Specification
4.	Receipt of amendments to the specification is acknowledged.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1, 4, 5, 7, 8, 10-12,  and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499).
Regarding claim 1, Horikawa discloses a lithium-ion battery (abstract, [0003], Fig. 1) comprising: a negative electrode(30, Fig. 1, [0017], [0049]);  a positive electrode(20, Fig. 1, [0017], [0049]);  a separator between the negative electrode and the positive electrode( solid electrolyte layer 40, Fig. 1, [0049]), wherein the positive electrode comprises: a plurality of sheets of electrode mixture(12a 12b, Fig. 1, [0053]), the plurality of sheets including a first sheet comprised of a first electrode mixture including a first percentage of a solid-state electrolyte(second positive electrode mixture layer 12b, Fig. 1, [0137]), wherein the first electrode mixture includes about 15-50 percent by volume of the solid-state electrolyte (active material volume is 0.5 or more and 0.85 or less [0137]) which overlaps the claim range of  about 31-58 percent by volume of the solid-state electrolyte, thus reading on the limitation.
Horikawa is explicitly silent to the claim range however  “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 1, Horikawa discloses  a second sheet comprised of a second electrode mixture including a second percentage of the solid-state electrolyte(first positive electrode mixture layer 12a, Fig. 1, [0136]), the second percentage of solid-state electrolyte being lower than the first percentage of the solid-state electrolyte(active material volume is larger than 0.7, therefore solid electrolyte is less than 30% [0136]), and a current collector having the plurality of sheets laminated thereon(11, Fig. 1, [0053], [0123]-[0125]), the plurality of sheets of the positive electrode being laminated together such that the second sheet is closer to the current collector than is the first sheet(Fig. 1, [0030]), and such that the first sheet is closer to the separator than is the second sheet(Fig. 1, [0030]).
Regarding claim 4, Horikawa discloses all of the claim limitations as set forth above. Horikawa further discloses the plurality of sheets are laminated such that a sheet closer to the current collector include a lower volume percentage of solid-state electrolyte than any sheet that is further from the current collector(Fig. 2, [0030], [0142]).
Regarding claim 5, Horikawa discloses all of the claim limitations as set forth above. Horikawa further discloses  the positive electrode is a cathode(20, Fig. 1, [0017], [0049]).
Regarding claim 7, Horikawa discloses all of the claim limitations as set forth above. Horikawa further discloses   the first electrode mixture further comprises a carbon conductive agent ([0062]) and a binder([0076]-[0078]).
Regarding claim 8, Horikawa discloses all of the claim limitations as set forth above. Horikawa further discloses  each of the plurality of electrode sheets further comprises an active material([0017]).
Regarding claim 10, Horikawa discloses all of the claim limitations as set forth above.  Horikawa  further discloses  the first sheet comprises about 15-50 percent by volume of the solid-state electrolyte ([0137]) which overlaps the claim range of  about 35% by weight of the solid-state electrolyte, thus reading on the limitation.
Horikawa is explicitly silent to the claim range however  “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 11, Horikawa discloses all of the claim limitations as set forth above. Horikawa further discloses  the second sheet comprises less than 30%by volume of the solid state electrolyte [0136]) which overlaps the claim range of about 20% by weight of the solid-state electrolyte, thus reading on the limitation.
Horikawa is explicitly silent to the claim range however  “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 12, Horikawa discloses   an electrode (positive electrode layer 20, Fig. 1, [0017], [0049]) comprising: a plurality of sheets of electrode mixtures (12a 12b, Fig. 1, [0053]), the electrode mixtures comprised of varying percentages of a solid-state electrolyte and an active material([0136]-[0137]), the plurality of sheets laminated together such that a top sheet comprises a highest percentage of the solid-state electrolyte(second positive electrode mixture layer 12b, Fig. 1, [0137], [0030], [0123]-[0125]), and such that a gradient of percentages of the solid- state electrolyte is formed from the top sheet to a bottom-most sheet comprised of a lowest percentage of the solid-state electrolyte([0030], [0136]-[0137]), wherein at least one of the plurality of sheets includes an electrode mixture of about 15-50 percent by volume of the solid-state electrolyte (12b, Fig. 1, [0137]) which overlaps the claim range of  about 31-58 percent by volume of the solid-state electrolyte.
Horikawa is explicitly silent to the claim range however  “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 14, Horikawa discloses all of the claim limitations as set forth above. Horikawa further discloses  the bottom-most sheet (12a, Fig. 1) is closer to a current collector (11, Fig. 1)  relative to the top sheet(12b, Fig. 1).
7.	Claim(s) 2,   and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499) as applied to claim 1 above, in view of Maejima et al. (JPH07192763A) as cited in IDS dated /20/22 with citations from machine translation provided with previous Office Action.
Regarding claim 2, Horikawa discloses all of the claim limitations as set forth above. Horikawa discloses solid electrolytes ([0068]-[0074]) but does not disclose the solid-state electrolyte comprises a polymer electrolyte.
Maejima teaches a polymer solid electrolyte secondary battery ([0001]).  Maejima teaches the polymer solid electrolyte is added so that the concentration decreases toward the positive electrode current collector, the filling amount of the positive electrode active material is not greatly reduced, and the ions of the negative electrode active material can be obtained, can be easily diffused into the positive electrode active material layer and the capacity of the battery can be increased ([0016]).  
It would have been obvious to one of ordinary skill in the art to modify the battery of Horikawa with the solid-state electrolyte comprises a polymer electrolyte as taught by Maejima in order to promote the diffusion of negative electrode active material ions in the positive electrode active material layer.
Regarding claim 3, modified Horikawa discloses all of the claim limitations as set forth above. Modified Horikawa further discloses the polymer electrolyte comprises a gel polymer electrolyte(Maejima [0012]).
8.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499) as applied to claims 1 and 5 above, and further in view of Morita et al. (JP2020004686(A)) as cited in IDS dated 7/20/22 with citations from machine translation provided with previous Office Action.
Regarding claim 6, Horikawa discloses all of the claim limitations as set forth above. Horikawa discloses the positive electrode is a hybrid cathode (the positive electrode active material may be a single compound or a combination of two or more compounds [0065]) but does not explicitly disclose the battery is a primary battery.
Morita teaches all solid state battery may be a primary battery or a secondary battery ([0044]).  Morita teaches the first electrode layer has a gradation structure in which the volume ratio of the active material is low in the composite layer near the solid electrolyte layer and the volume ratio of the active material in the composite layer near the first current collector is high([0015]). Morita teaches by adopting the gradation structure in this way, it is possible to improve charge/discharge characteristics at a high rate([0015]).
It would have been obvious to one of ordinary skill in the art to modify the battery of Horikawa to the battery is a primary battery as taught by Morita  as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
9.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499) as applied to claims 1 and 8 above, and further in view of Chen et al. (US 2007/0077488).
Regarding claim 9, Horikawa discloses all of the claim limitations as set forth above. Horikawa discloses   active material ([0017])  but does not explicitly disclose the active material comprises   carbon monofluoride, silver vanadium oxide,  or carbon monofluoride and silver vanadium oxide.
Chen teaches an electrochemical cell ([0001]).  Chen teaches a hybrid cathode involves a mixture of carbon monofluoride and silver vanadium oxide ([0017]).
It would have been obvious to one of ordinary skill in the art to substitute in the battery Horikawa, the active material comprises   carbon monofluoride and silver vanadium oxide as taught by Chen as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
10.	Claim(s)  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499) as applied to claim 12 above, in view of Maejima et al. (JPH07192763A) as cited in IDS dated /20/22 with citations from machine translation provided with previous Office Action.
Regarding claim 13, Horikawa discloses all of the claim limitations as set forth above. Horikawa discloses solid electrolytes ([0068]-[0074]) but does not disclose the solid-state electrolyte comprises a polymer electrolyte.
Maejima teaches a polymer solid electrolyte secondary battery ([0001]).  Maejima teaches the polymer solid electrolyte is added so that the concentration decreases toward the positive electrode current collector, the filling amount of the positive electrode active material is not greatly reduced, and the ions of the negative electrode active material can be obtained, can be easily diffused into the positive electrode active material layer and the capacity of the battery can be increased ([0016]).  
It would have been obvious to one of ordinary skill in the art to modify the battery of Horikawa with the solid-state electrolyte comprises a polymer electrolyte as taught by Maejima in order to promote the diffusion of negative electrode active material ions in the positive electrode active material layer.
11.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2020/0212499) as applied to claim 12  above, and further in view of Chen et al. (US 2007/0077488).
Regarding claim 15, Horikawa discloses all of the claim limitations as set forth above. Horikawa discloses   active material ([0017])  but does not explicitly disclose the active material comprises   carbon monofluoride, silver vanadium oxide,  or carbon monofluoride and silver vanadium oxide.
Chen teaches an electrochemical cell ([0001]).  Chen teaches a hybrid cathode involves a mixture of carbon monofluoride and silver vanadium oxide ([0017]).
It would have been obvious to one of ordinary skill in the art to substitute in the battery Horikawa, the active material comprises   carbon monofluoride and silver vanadium oxide as taught by Chen as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724